DETAILED ACTION
This action is responsive to the Amendments and Remarks received 09/06/2022 in which no claims are cancelled, claims 1–3, 7–10, and 14 are amended, and no claims are added as new claims.
Response to Arguments
In view of the amendments to claims 1, 8, and 9, the rejection under 35 U.S.C. 112(b) is withdrawn.  Remarks, 7.
On page 10 of the Remarks, Applicant contends the prior art of record fails to teach or suggest the feature, “whether unperturbed image data is within a predetermined range that image analysis software is configured to analyze, wherein the image analysis software is not configured to analyze unperturbed image data that is not within the predetermined range.”  Examiner disagrees.  Initially, it is noted the term, “range,” does not have a useful literal meaning as recited by Applicant.  Examiner has interpreted the claim limitation to mean that there are image classifiers that are not good at classifying images that are subject to certain perturbations, such as universal perturbations, that can throw off an image classifier.  See e.g. Moosavi-Dezfooli, Seyed-Mohsen, et al. “Universal adversarial perturbations.” Proceedings of the IEEE conference on computer vision and pattern recognition, 2017, cited under the Conclusion Section of this Office Action.  The claim merely recites the feature of applying a perturbation, perhaps a universal perturbation, to an input image and if the classifications/confidences (all classifications are represented by confidence values in AI, that’s just how AI works) substantially differ, it could indicate the system may not be properly classifying or susceptible to misclassification, which Examiner finds Applicant would characterize as “out-of-range.”  Examiner further finds Applicant has not been particularly clear in the Remarks regarding what the alleged distinction is other than semantics.  It would be helpful to concretely understand in plain language what Applicant’s system is doing.  Because Applicant’s Remarks are unpersuasive of error regarding the broadest reasonable interpretation of the claim and how the prior art teaches or suggests that interpretation, the rejection is sustained.  
Other claims are not argued separately.  Remarks, 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 7–11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Aguirre (US 2019/0135300 A1), Goodfellow et al., “Improving the Robustness of Deep Neural Networks via Stability Training,” 2016 IEEE Conference on Computer Vision and Pattern Recognition, and Wu et al., “Reinforcing Adversarial Robustness using Model Confidence Induced by Adversarial Training,” June 2018.
Examiner finds, in general, the following YouTube video regarding adversarial perturbations particularly relevant and demonstrative evidence that using intentional perturbations to add robustness to image classifiers was prior art antedating Applicant’s filing.  Dawn Song: AI and Security: Lessons, Challenges and Future Directions (ICML 2018 invited talk), YouTube, accessed at https://www.youtube.com/watch?v=1wkKo-UUxaQ.  Minute 17:20 teaches generating adversarial perturbations.  Minute 9:52 teaches misclassification from perturbations for traffic signs.
Regarding claim 1, the combination of Gonzalez Aguirre, Goodfellow, and Wu teaches or suggests a system for determining whether unperturbed image data is within a predetermined range that image analysis software is configured to analyze, wherein the image analysis software is not configured to analyze unperturbed image data that is not within the predetermined range, the system comprising: a camera; and an electronic processor, the electronic processor configured to: receive the unperturbed image data from the camera (Gonzalez Aguirre, ¶¶ 0016, 0017, 0019, and 0045:  teaches autonomous vehicle navigation using neural network supported image classification to recognize road markings, signs, etc.); using the image analysis software, generate a prediction regarding the unperturbed image data and a confidence value associated with the prediction regarding the unperturbed image data (Goodfellow, Section 2:  teaches an image classifier that predicts a class of object along with a confidence value); intentionally perturb the unperturbed image data using a perturbation value to generate intentionally perturbed image data that the image analysis software is not configured to analyze (see below); using the image analysis software, generate a prediction regarding the intentionally perturbed image data and a confidence value associated with the prediction regarding the intentionally perturbed image data (Goodfellow, Section 3.2:  teaches generating perturbed versions of clean images x to produce perturbed images x’ which are evaluated for stability; Goodfellow, Sections 1 and 2:  describe instability of the output of a neural network as small perturbed images classified differently; Thus, Goodfellow teaches comparing an image with its perturbed counterpart to evaluate stability of the classification system, and includes mentioning that confidence values for classifications (i.e. predictions) are a key feature of neural network image matching; However, Goodfellow does not specifically compare confidence values between the original image and perturbed image as Wu does; see Wu, infra (next)); compare the confidence value associated with the prediction regarding the intentionally perturbed image data to the confidence value associated with the prediction regarding the unperturbed image data; and when a difference between the confidence value associated with the prediction regarding the intentionally perturbed image data and the confidence value associated with the prediction regarding the unperturbed image data is less than a predetermined threshold value, determine that the unperturbed image data is not within the predetermined range that image analysis software is configured to analyze and disable autonomous functionality of a vehicle (Examiner notes the claim is interpreted as taking a difference between the confidence value of the perturbed image and the actual captured image; see Interview summary; Examiner finds that in the art of neural networks working on image classification, there is a problem that small perturbations, which sometimes can be “adversarial perturbations,” can compromise the robustness of convolutional neural networks to correctly classify imaged objects; Gonzalez Aguirre, ¶¶ 0016 and 0017:  teach adversarial attacks, which the document explains can be an anomaly; Gonzalez Aguirre, ¶ 0017:  teaches using confidence levels to assess whether sensor data is anomalous or not, i.e. indicative of an adversarial perturbation; However, Gonzalez Aguirre does not appear to provide a teaching that would suggest Applicant’s similar confidence scores between one image and a perturbed version of the image would indicate a problem as Wu does; Wu, Section 1:  explains confidences can be relied upon to distinguish correct predictions of actual images from incorrect predictions of adversarial images in some circumstances but not in all circumstances; In other words it may be valid as one tool among many that can be used to create robust classifications; Wu’s teaching, however, also suggests that when confidence values between an actual image and an adversarial image are similar (as this limitation covers), the scheme of using confidence as a distinguisher is no longer valid; Examiner finds this limitation is merely stating the obvious, when the protection scheme against adversarial perturbations cannot be relied upon to distinguish correct classifications from incorrect classifications, the system must shut down due to lack of robustness against said attacks; Note it does not have to be an “attack” in a derogatory sense, it may just be a failure of the system having the same effect as an attack as explained in Goodfellow).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gonzalez Aguirre and Goodfellow because both references are drawn to work in computer vision tasks and adversarial attacks of autonomous systems and because small perturbations causing class mislabeling is a problem for both purposeful adversarial attack and more practical nonpurposeful perturbations due to things such as noise (Goodfellow, Sections 1 and 2).  Therefore, the skilled artisan considering the state-of-the-art autonomous vehicle applications and how to increase robustness against perturbations causing errand classifications would be led to consider the overlapping disclosures of Gonzales Aguirre and Goodfellow.  This rationale applies to all combinations of Gonzales Aguirre and Goodfellow used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gonzalez Aguirre and Goodfellow, with those of Wu, because all three references are drawn to work in computer vision tasks and adversarial attacks of autonomous systems and because, Wu teaches or suggests Applicant’s solution of using confidence scores to reject perturbations (whether or not adversarial) which could cause class mislabeling (e.g. Wu, Section 1).  Therefore, the skilled artisan considering the state-of-the-art autonomous vehicle applications and how to increase robustness against perturbations causing errand classifications would be led to consider the overlapping disclosures of Gonzales Aguirre, Goodfellow, and Wu to arrive at Applicant’s solution of identifying a problem with the system when similar confidence scores are being generated between the real images and perturbations of those images.  This rationale applies to all combinations of Gonzales Aguirre, Goodfellow, and Wu used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Gonzalez Aguirre, Goodfellow, and Wu teaches or suggests the system according to claim 1, wherein the disabled autonomous functionality relies on the prediction regarding the unperturbed image data (Examiner finds this limitation is already implicated in the claim upon which it depends; According to claim 1 the functionality is disabled using a comparison of the confidence of the perturbed and unperturbed predictions, so it must necessarily rely on the unperturbed prediction then; Alternatively or in addition, it would be obvious to disable the feature that is misbehaving (as opposed to determining that one system is misbehaving and disabling an unrelated system); see treatment of claim 1; Examiner notes a potential issue under 35 U.S.C. 112(d), but believes further clarification of this claim will be likely and will overcome the potential rejection).
Regarding claim 3, the combination of Gonzalez Aguirre, Goodfellow, and Wu teaches or suggests the system according to claim 1, wherein the image analysis software comprises machine learning software trained to analyze unperturbed image data within the predetermined range (Gonzalez Aguirre, ¶ 0022:  teaches the data can be analyzed using machine learning; Examiner notes that training a classifier is prior art in the field of machine learning; see also Gonzalez Aguirre, ¶¶ 0046 and 0047:  teaching training a neural network).
Regarding claim 4, the combination of Gonzalez Aguirre, Goodfellow, and Wu teaches or suggests the system according to claim 3, wherein the machine learning software comprises a convolutional neural network (Gonzalez Aguirre, ¶ 0045:  teaches a convolutional neural network).
Regarding claim 7, the combination of Gonzalez Aguirre, Goodfellow, and Wu teaches or suggests the system according to claim 1, wherein predictions generated by the image analysis software relate to detecting and classifying objects, road signs, and road markings in the unperturbed image data (Gonzalez Aguirre, ¶¶ 0016, 0017, 0019, and 0045:  teaches autonomous vehicle navigation using neural network supported image classification to recognize road markings, signs, etc.).
Regarding claim 8, the combination of Gonzalez Aguirre, Goodfellow, and Wu teaches or suggests a method of determining whether unperturbed image data is within a predetermined range that image analysis software is configured to analyze, wherein the image analysis software is not configured to analyze unperturbed image data that is not within the predetermined range, the method comprising: receiving, with an electronic processor, the unperturbed image data from the camera; using the image analysis software, generating a prediction regarding the unperturbed image data and a confidence value associated with the prediction regarding the unperturbed image data; intentionally perturbing the unperturbed image data using a perturbation value to generate intentionally perturbed image data that the image analysis software is not configured to analyze; using the image analysis software, generating a prediction regarding the intentionally perturbed image data and a confidence value associated with the prediction regarding the intentionally perturbed image data; comparing, with the electronic processor, the confidence value associated with the prediction regarding the intentionally perturbed image data to the confidence value associated with the prediction regarding the unperturbed image data; and when a difference between the confidence value associated with the prediction regarding the intentionally perturbed image data and the confidence value associated with the prediction regarding the unperturbed image data is less than a predetermined threshold value, determining that the unperturbed image data is not within the predetermined range that image analysis software is configured to analyze and using data from alternative sensors to generate predictions to control autonomous functionality of a vehicle (see treatment of claim 1, which is almost identical save the last limitation which requires alternative sensors rather than disablement; Gonzalez Aguirre, ¶ 0031:  teaches identified “anomalous” sensors are ignored or replaced by “nonanomalous” sensors; Gonzalez Aguirre, ¶ 0017:  teaches redundant sensors are common on autonomous vehicles; Examiner finds this limitation is merely stating the obvious, when the protection scheme against adversarial perturbations cannot be relied upon to distinguish correct classifications from incorrect classifications, the system must shutdown and perhaps select alternative redundant sensors due to lack of robustness against said attacks; Note it does not have to be an “attack” in a derogatory sense, it may just be a failure of the system having the same effect as an attack as explained in Goodfellow).
Regarding claim 9, the combination of Gonzalez Aguirre, Goodfellow, and Wu teaches or suggests the method according to claim 8, the method further comprising when the difference between the confidence value associated with the prediction regarding the intentionally perturbed image data and the confidence value associated with the prediction regarding the unperturbed image data is less than the predetermined threshold value, ignoring image data from the camera (see treatment of claim 1, which is almost identical save the last limitation which requires alternative sensors rather than disablement; Gonzalez Aguirre, ¶ 0031:  teaches identified “anomalous” sensors are ignored or replaced by “nonanomalous” sensors; Gonzalez Aguirre, ¶ 0017:  teaches redundant sensors are common on autonomous vehicles; Examiner finds this limitation is merely stating the obvious, when the protection scheme against adversarial perturbations cannot be relied upon to distinguish correct classifications from incorrect classifications, the system must shutdown and perhaps select alternative redundant sensors due to lack of robustness against said attacks; Note it does not have to be an “attack” in a derogatory sense, it may just be a failure of the system having the same effect as an attack as explained in Goodfellow).
Claim 10 lists essentially the same elements as claim 3, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 4, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 14 lists essentially the same elements as claim 7, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Aguirre, Goodfellow, Wu, and Bryant (US 2016/0105932 A1).
Regarding claim 5, the combination of Gonzalez Aguirre, Goodfellow, Wu, and Bryant teaches or suggests the system according to claim 4, wherein the electronic processor is configured to calculate the perturbation value (Byrant, Claim 5:  teaches calculating a perturbation value using a gradient of a cost function).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gonzalez Aguirre, Goodfellow, and Wu, with those of Bryant, because Bryant evidences that it was well-known to calculate perturbation values from a gradient of a cost function.  Thus, the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gonzales Aguirre, Goodfellow, Wu, and Bryant used in this Office Action unless otherwise noted.
Claim 12 lists essentially the same elements as claim 5, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Aguirre, Goodfellow, Wu, Bryant, and Metzen et al., “Universal Adversarial Perturbations Against Semantic Image Segmentation,” 2017 IEEE International Conference on Computer Vision.  
Regarding claim 6, the combination of Gonzalez Aguirre, Goodfellow, Wu, Bryant, and Metzen teaches or suggests the system according to claim 5, wherein the electronic processor is configured to calculate the perturbation value by determining a sign of a gradient of a cost function of the convolutional neural network; and multiplying a weight by the sign (Byrant, Claim 5:  teaches calculating a perturbation value using a gradient of a cost function; Metzen, Section 2.2:  teaches how to compute an adversarial perturbation using Goodfellow’s fast gradient-sign method (FGSM) using a cost function and using a weighted multiplication (see formula)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gonzalez Aguirre, Goodfellow, Wu, and Bryant, with those of Metzen, because both Bryant and Metzen evidence that it was well-known to calculate perturbation values from a gradient of a cost function and Metzen (apparently an employee of Applicant-Bosch) admits Goodfellow had proposed the fast method of computing a perturbation using FGSM prior to Applicant’s filing.  Thus, the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gonzales Aguirre, Goodfellow, Wu, Bryant, and Metzen used in this Office Action unless otherwise noted.
Claim 13 lists essentially the same elements as claim 6, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlini et al., “Adversarial Examples Are Not Easily Detected:  Bypassing Ten Detection Methods,” Session:  Deep Learning, AISec’17, Nov. 3, 2017 Dallas TX.
Emily Donahue, “What is image perturbation,” Quora, September 21, 2016 (accessed 06/02/2022).
Takahashi (US 2021/0241119 A1) teaches a neural network perturbation and gradient relating to a loss function (¶ 0044).
Karanam (US 2021/0150264 A1) teaches perturbing images for a CNN (e.g. ¶ 0019).
Chen (US 10,839,291 B2) teaches using confidence levels for adversarial misclassified data (e.g. Claim 3).
Olmeda Reino (US 2020/0193225 A1) teaches small perturbations producing similar confidences are positive examples (¶ 0120).  Which is why malicious perturbations are effective.
Dolan (US 2020/0184027 A1) teaches machine learning of photographic sensor data (Abstract), for vehicle control systems (e.g. ¶ 0019), for detecting road signs, etc. (¶ 0025), and the recognized importance of sensor perturbations (e.g. ¶ 0030), and confidence values (¶ 0048).
Ma (US 2019/0131933 A1) teaches generating a perturbation signal using the gradient of a cost function (¶ 0070).
Healey (US 2019/0049957 A1) teaches an autonomous vehicle implementation using machine learning and neural networks (e.g. ¶¶ 0057, 0143, and 0144), object recognition (¶ 0044), and the use of confidence values (e.g. ¶ 0028).
Bobrek (US 2016/0178801 A1) teaches calculating a perturbation using a gradient of a cost function (¶ 0005).
Routh (US 2016/0097870 A1) teaches calculating a perturbation using a gradient of a cost function (¶ 0027).
Lambare (US 2015/0346367 A1) teaches calculating a perturbation using a gradient of a cost function (¶ 0044).
Nguyen (US 2007/0207730 A1) teaches calculating a perturbation using a gradient-sign system of a cost function (¶ 0094).
Dawn Song: AI and Security: Lessons, Challenges and Future Directions (ICML 2018 invited talk), YouTube, accessed at https://www.youtube.com/watch?v=1wkKo-UUxaQ.  Minute 17:20 teaches generating adversarial perturbations.  Minute 9:52 teaches misclassification from perturbations for traffic signs.
Fawzi et al., “DeepFool:  a simple and accurate method to fool deep neural networks,” Proc. IEEE Conf. Comput. Vis. Pattern Recognit., pp. 2574-2582, 2016.
Akhtar et al., “Defense Against Universal Adversarial Perturbations,” In Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 3389–3398, 2018.
Moosavi-Dezfooli, Seyed-Mohsen, et al. "Universal adversarial perturbations." Proceedings of the IEEE conference on computer vision and pattern recognition. 2017.
Viswanathan (US 2018/0293466 A1) teaches introducing a known perturbation into the training data for a traffic sign detector to more fully train the classifier (e.g. ¶¶ 0041 and 0045).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481